DETAILED ACTION
¶ 8.04 Election by Original Presentation
Newly submitted claim 8 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Regarding claim 8, it is directed to an alarm system for determining a quantity of each actuation signal type among a plurality of actuation signals.
Regarding claim 15, it is directed to an alarm system for determining a current entry point state, based on a combination of the first actuation state, the second actuation state, and the entry point position.
Regarding dependent claims 9-14, and 16-20 are treated for the same reason as to claim 8 and 15 due to their dependence on claim 8 and 15 respectively.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-20 are withdrawn from consideration as being directed to a non-elected invention.  See  37 CFR  1.142(b) and  MPEP  § 821.03.

Status of the Claims
Claims 1-7 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10815693. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations {i.e. “an interior handle and  an exterior handle of the entry point; change, based on a sequence of actuations of the interior handle and the exterior handle, an alarm state of an alarm system.”.
 Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 
In this case,  “the actuation pattern” of the instant application is generic to “a sequence of actuations of the interior handle and the exterior handle” of the patent claims.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10815693 for the same reason as rejection to claim 1.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10815693for the same reason as rejection to claim 1.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10815693. {i.e. the patent claim 1 recited “the actuation of the interior handle and the exterior handle”
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 108156936 for the same reason as rejection to claim 1.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10815693 in view of Browning (US 20090040046).
Claim 1 of ‘693 did not disclose wherein the instructions, when executed by the one or more processors, further cause the apparatus to: receive, from the one or more sensor devices, a position of the entry point; and cause, further based on the position of the entry point, the modification of the alarm state.
detecting and assessing physical intrusions at the locations and generating intrusion signals when one or more sensors are activated signifying a prescribed attenuation level or reflection exists. A processor in communication with the sensor fiber receives the attenuated intrusion signals from the activated sensors and determines the location of each activated sensor and cause of the signal by assessment. A communication output is operatively associated with the processor for communicating identification of each activated sensor and the location of each activated sensor and cause of intrusion. 
Claim 1 of U.S. Patent No. 10815693 and Browning are considered to be analogous art because they pertain to security monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the instructions, when executed by the one or more processors, further cause the apparatus to: receive, from the one or more sensor devices, a position of the entry point; and cause, further based on the position of the entry point, the modification of the alarm state for Yurasits’ system in order to provide more detailed information about the event. 


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10815693 in view of Tsuneno (US 20150334299).
further cause the apparatus to send… a notification comprising an image associated with the exterior handle.
Tsuneno teaches a monitoring system wherein [0087] In the image data of the image range RN1 captured by the stationary camera C1 or of the designated range designated by the input operation of the observer who handles the monitor client SV, in a case where an event related to a motion detection of a specific object is detected, the image analysis unit 204 transmits the detection result (including the image data, hereinafter, the same) related to the motion detection of the specific object to the monitor client SV via the network IF 203.
Claim 1 of U.S. Patent No. 10815693 and Tsuneno are considered to be analogous art because they pertain to security monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate further cause the apparatus to send, based on determining that the actuation of one or more handles comprises actuation of an exterior handle, a notification comprising an image associated with the exterior handle for Yurasits’ system in order to provide more detailed information about the event. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685